Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 6490 Dreyfus Premier Investment Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 10/31/08 The following N-CSR relates only to the Registrants series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-CSR reporting requirements. A separate N-CSR Form will be filed for this series, as appropriate. DREYFUS PREMIER INVESTMENT FUNDS, INC. DREYFUS DIVERSIFIED INTERNATIONAL FUND DREYFUS EMERGING ASIA FUND DREYFUS GREATER CHINA FUND DREYFUS INTERNATIONAL GROWTH FUND FORM N-CSR Item 1. Reports to Stockholders. -2- Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Financial Highlights 14 Notes to Financial Statements 23 Report of Independent Registered Public Accounting Firm 24 Board Members Information 27 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Diversified International Fund The Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this report for Dreyfus Diversified International Fund, covering the period from the funds inception on December 19, 2007, through October 31, 2008. These are difficult times for international investors.A credit crunch that began in the United States in 2007 has developed into a full-blown global financial crisis, recently resulting in the failure of several major financial institutions. Meanwhile, the global economic slowdown has gathered momentum, depressing investor sentiment, consumer confidence and business investment around the world. These factors undermined equity returns in most regions, including formerly high-flying emerging markets. The depth and duration of the economic downturn will depend on how quickly the global financial system can be stabilized.We believe that government efforts in the United States and Europe meet several critical requirements for addressing todays financial stresses, and we expect them to contribute to a more orderly deleveraging process. However, recuperation from the financial crisis is likely to take time. In the mean-time,we encourage you to keep in touch with your financial advisor and maintain a long-term and disciplined perspective to investing. Indeed, we already are seeing some positive signs, including a likely peak in global inflationary pressures, attractive valuations among fundamentally sound companies and a large pool of worldwide financial liquidity that could be deployed gradually as the economic cycle turns. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Managers. Thank you for your continued confidence and support. 2 DISCUSSION OF FUND PERFORMANCE For the period of December 19, 2007, through October 31, 2008, as provided by Phillip N. Maisano, Richard B. Hoey and William J. Reilly, CFA, Portfolio Managers Fund and Market Performance Overview Between its inception on December 19, 2007, and the end of the reporting period on October 31, 2008, Dreyfus Diversified International Funds Class A shares produced a total return of 39.28%, Class C shares returned 39.68%, Class I shares returned 39.12% and Class T shares returned 39.44% . 1 In comparison, the funds benchmark, the Morgan Stanley Capital International (MSCI) Europe, Australasia and Far East (EAFE) Index (the Index), produced a total return of 41.35% for the same period. 2 Stock markets throughout the world posted sharp declines due to a slowing global economy and a severe financial crisis.The funds returns were higher than its benchmark, primarily due to the funds allocations to Dreyfus International Stock Fund and,to a lesser extent,Dreyfus/Newton International Equity Fund and Dreyfus InternationalValue Fund. The Funds Investment Approach The fund seeks long-term capital appreciation. To pursue its goal, the fund normally allocates its assets among other mutual funds advised by The Dreyfus Corporation (Dreyfus), or its affiliates, that invest primarily in stocks issued by foreign companies.The underlying funds are selected by the Dreyfus Investment Committee based on their investment objectives and management policies, portfolio holdings, risk/reward profiles, historical performance and other factors. Dreyfus seeks to diversify the funds investments by market capitalization, investment style and geographic region. The Dreyfus Investment Committee will rebalance the funds investments in the underlying funds at least annually, but may do so more often in response to market conditions. Global Financial Crisis Sparked Broad Declines Following a downward trend established by the United States, most regions of the world suffered from slowing economic growth, fueling The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) fears of a potentially deep and prolonged global recession. Commodity prices that had soared over the reporting periods first half plummeted over the second half as worldwide demand eased. Meanwhile, a global credit crunch that began in the U.S. sub-prime mortgage market in 2007 developed into a global financial crisis later in the reporting period, and poor liquidity conditions in the credit markets nearly led to the collapse of the global banking system in September 2008. Government and regulatory authorities intervened, pumping billions of dollars into the system to restore a degree of investor confidence. These efforts included capital infusions by the United States, United Kingdom and other governments, as well as unprecedented, coordinated reductions of short-term interest rates by major central banks. As market conditions deteriorated, many highly leveraged institutional investors were forced to de-lever their portfolios, selling their more liquid investments to raise cash for margin calls and redemptions. Selling pressure led to broadly lower prices even among fundamentally sound markets and stocks. Allocation Changes Helped Support Relative Performance In this challenging environment, the fund began operations with roughly 20% of its assets allocated to each of the following: Dreyfus International Equity Fund,Dreyfus InternationalValue Fund,International Stock Fund and Dreyfus/Newton International Equity Fund. We initially allocated 10% each to Dreyfus International Small Cap Fund and Emerging Markets Opportunity Fund. In July 2008, when the financial crisis began to intensify, we shifted approximately 5% of the funds assets from Dreyfus International Small Cap Fund into Dreyfus/Newton International Equity Fund, a move that proved beneficial to performance. In late September, we moved another 9% of assets from Emerging Markets Opportunity Fund into International Stock Fund, further benefiting relative performance. Indeed, the funds strong relative performance during the reporting period was driven mainly by the allocation to International Stock Fund, which outperformed the benchmark by more than 10 percentage points. Dreyfus International Value Fund and Dreyfus/Newton International Equity Fund also bolstered relative performance, but more mildly. Dreyfus International Equity Fund, Dreyfus International Small 4 Cap Fund and Emerging Markets Opportunity Fund detracted from performance as all three funds underperformed the Index. From a market sector perspective, relatively light exposure to the financial sector aided relative performance as financial stocks comprised the worst performing sector in the Index.An overweighted position in the health care sector, the Indexs best-performing sector, also contributed positively to the funds relative performance since inception. On a country basis, a mild emphasis on Switzerland, the strongest performing market in the Index, helped relative performance, as did a recent increase in exposure to Japan, where currency appreciation helped bolster returns. Conversely, the funds exposure to the emerging markets, which are not represented in the Index, detracted from relative performance. Among individual stocks, strongly positive contributors during the reporting period included pharmaceutical developer Novartis, Shin-Etsu Chemical and Takeda Pharmaceutical. Individual detractors included Roche Holdings, Public Power Corp. and Nobel Biocare Holdings. Maintaining a Cautious Posture We expect the global economic downturn and portfolio deleverag-ing to persist. Therefore, we have maintained a relatively cautious investment posture, including only small allocations to the emerging markets and international small-cap funds. Instead we have placed greater emphasis on funds holding larger, higher-quality companies in traditionally defensive industry groups. November 15, 2008 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charges in the case of Class A and Class T shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation through March 1, 2010, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the funds returns would have been lower. 2 SOURCE: BLOOMBERG L.P.  Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International Europe, Australasia, Far East (MSCI EAFE) Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries. The Fund 5 FUND PERFORMANCE  Source: Lipper Inc. Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Class A, Class C, Class I and Class T shares of Dreyfus Diversified International Fund on 12/18/07 (inception date) to a $10,000 investment made in the Morgan Stanley Capital International Europe,Australasia, Far East (MSCI EAFE) Free Index (the Index) on that date.All dividends and capital gain distributions are reinvested. For comparative purposes, the value of the Index on 12/31/07 is used as the beginning value on 12/18/07. The funds performance shown in the line graph takes into account the maximum initial sales charges on Class A shares and Class T shares, the applicable contingent deferred sales charge on Class C shares and all other applicable fees and expenses on all classes.The Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Actual Aggregate Total Return as of 10/31/08 Inception From Date Inception Class A shares with maximum sales charge (5.75%) 12/18/07 (42.76)% without sales charge 12/18/07 (39.28)% Class C shares with applicable redemption charge  12/18/07 (40.28)% without redemption 12/18/07 (39.68)% Class I shares 12/18/07 (39.12)% Class T shares with applicable sales charge (4.5%) 12/18/07 (42.17)% without sales charge 12/18/07 (39.44)% Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.  The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Diversified International Fund from May 1, 2008 to October 31, 2008. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2008 Class A Class C Class I Class T Expenses paid per $1,000  $ 5.86 $ 8.88 $ 4.85 $ 6.87 Ending value (after expenses) $607.20 $605.10 $608.80 $606.60 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2008 Class A Class C Class I Class T Expenses paid per $1,000  $ 7.35 $ 11.14 $ 6.09 $ 8.62 Ending value (after expenses) $1,017.85 $1,014.08 $1,019.10 $1,016.59  Expenses are equal to the funds annualized expense ratio of 1.45% for Class A, 2.20% for Class C, 1.20% for Class I and 1.70% for Class T, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS October 31, 2008 Other Investment100.4% Shares Value ($) Registered Investment Companies Dreyfus International Equity Fund, Cl. I 14,189 a 327,342 Dreyfus International Small Cap Fund, Cl. I 9,058 a 74,913 Dreyfus International Value Fund, Cl. I 40,134 a 366,018 Newton International Equity Fund, Cl. I 29,548 a 424,016 Dreyfus International Stock Fund, Cl. I 61,628 a 560,198 Total Investments (cost $2,597,523) 100.4% Liabilities, Less Cash and Receivables (.4%) Net Assets 100.0% a Investment in affiliated mutual fund. Portfolio Summary (Unaudited)  Value (%) Affiliated Mutual Funds  Based on net assets. See notes to financial statements. The Fund 9 STATEMENT OF ASSETS AND LIABILITIES October 31, 2008 Cost Value Assets ($): Investments in affiliated issuersSee Statement of Investments Prepaid expenses Due from The Dreyfus Corporation and affiliatesNote 3(c) Liabilities ($): Cash overdraft due to Custodian Interest payableNote 2 19 Accrued expenses Net Assets ($) Composition of Net Assets ($): Paid-in capital Accumulated undistributed investment incomenet Accumulated net realized gain (loss) on investments Accumulated net unrealized appreciation (depreciation) on investments Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class T Net Assets ($) Shares Outstanding Net Asset Value Per Share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS From December 18, 2007 (commencement of operations) to October 31, 2008 Investment Income ($): Income: Cash dividends from affiliated issuers Expenses: Prospectus and shareholders reports Registration fees Auditing fees Directors fees and expensesNote 3(d) Legal fees Shareholder servicing costsNote 3(c) Custodian feesNote 3(c) Distribution feesNote 3(b) Interest expenseNote 2 46 Loan commitment feesNote 2 2 Miscellaneous Total Expenses Lessexpense reimbursement from The Dreyfus Corporation due to undertakingNote 3(a) Lessreduction in fees due to earnings creditsNote 1(b) Net Expenses Investment (Loss)Net Realized and Unrealized Gain (Loss) on Investments Note 4 ($): Net realized gain (loss) on investments in affiliated issuers Capital gain distributions from affiliated issuers Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments in affiliated issuers Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. The Fund 11 STATEMENT OF CHANGES IN NET ASSETS From December 18, 2007 (commencement of operations) to October 31, 2008 Operations ($): Investment (loss)net Net realized gain (loss) on investments Net unrealized appreciation (depreciation) on investments Net Increase (Decrease) in Net Assets Resulting from Operations Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares Class C Shares Class I Shares Class T Shares Cost of shares redeemed: Class A Shares Class C Shares Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period  End of Period Undistributed investment incomenet Capital Share Transactions (Shares): Class A Shares sold Shares redeemed Net Increase (Decrease) in Shares Outstanding Class C Shares sold Shares redeemed Net Increase (Decrease) in Shares Outstanding Class I Shares sold Class T Shares sold See notes to financial statements. 12 FINANCIAL HIGHLIGHTS The following table describes the performance for each share class for the period from December 18, 2007 (commencement of operations) to October 31, 2008. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Class A Class C Class I Class T Shares Shares Shares Shares Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment income (loss)net a b Net realized and unrealized gain (loss) on investments Total from Investment Operations Net asset value, end of period Total Return (%) c d d d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e,f Ratio of net expenses to average net assets e,f Ratio of net investment (loss) to average net assets e,f Portfolio Turnover Rate c Net Assets, end of period ($ x 1,000) 39 30 30 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Not annualized. d Exclusive of sales charge. e Annualized. f Amounts do not include the activity of the underlying funds. See notes to financial statements. The Fund 13 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus Diversified International Fund (the fund) is a separate diversified series of Dreyfus Premier Investment Funds, Inc. (the Company, formerly known as Dreyfus Premier International Funds, Inc.) which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering four series, including the fund.The fund commenced operations on December 18, 2007.The funds investment objective is long-term capital appreciation. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. At a meeting of the funds Board of Directors held on July 10, 2008, the Board approved, effective December 1, 2008, a proposal to change the name of the fund from Dreyfus Premier Diversified International Fund to Dreyfus Diversified International Fund. Effective July 1, 2008, BNY Mellon has reorganized and consolidated a number of its banking and trust company subsidiaries. As a result of the reorganization, any services previously provided to the fund by Mellon Bank, N.A. or Mellon Trust of New England, N.A. are now provided by The Bank of New York, which has changed its name to The Bank of New York Mellon. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class C, Class I and Class T. Class A and Class T shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to 14 institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of October 31, 2008, MBSC Investments Corp., an indirect subsidiary of BNY Mellon, held 4,000 Class C, Class I and Class T shares of the fund. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. The Financial Accounting Standards Board (FASB) released Statement of Financial Accounting Standards No. 157 Fair Value Measurements (FAS 157). FAS 157 establishes an authoritative def- The Fund 15 NOTES TO FINANCIAL STATEMENTS (continued) inition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair-value measurements. The application of FAS 157 is required for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. Management does not believe that the application of this standard will have a material impact on the financial statements of the fund. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis.
